Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 1 of 12


                                                        FILED            LODGED


                                                      Jun 25 2020
                                                        CLERK U.S. DISTRICT COURT
                                                           DISTRICT OF ARIZONA
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 2 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 3 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 4 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 5 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 6 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 7 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 8 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 9 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 10 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 11 of 12
Case 4:19-cv-00335-DCB Document 25 Filed 06/25/20 Page 12 of 12
